DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 7-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time 
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 8 recites the limitation "the plurality of solar cells" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi Electric  (JP 2013-98496 - see machine translation) in view of O'Neill et al. (US 2018/0040757), or in the alternative, claims 1-3, 7-8, and 10-11  rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi Electric  (JP 2013-98496 - see machine translation) in view of O'Neill et al. (US 2018/0040757) and Gonsiorawski (US 7,238,878).
	Regarding claim 1, Mitsubishi Electric discloses a solar cell module comprising: a first solar cell and a second solar cell, the first solar cell and the second solar cell being adjacent one another in a first direction (shown in annotated Fig. 3 below); a light reflector around the first solar cell and the second solar cell (12 in Fig. 3; [0029] L2; it is noted that the term "around" is interpreted in a manner consistent with the description of the instant specification), the light reflector being elongated (12 in Fig. 3; 18 in Fig. 5) and including a light reflective film ([0029] L2 discloses a reflection member) and an insulating component ([0029] L9; 9 in Fig. 5); a protective component that covers the surfaces of the first solar cell and the second solar cell ([0014] - front cover component 5); an encapsulant between the first solar cell, the second solar cell, and the light reflector and the protective component ([0014] - transparent filler 7); an interconnect between the first solar cell and the second solar cell, the interconnect connecting a front surface of the first cell and a back surface of the second solar cell (2 in Figures 3 and 4-2), wherein the light reflector is disposed along only the first direction (12 in Fig. 3; 18 in Fig. 5); not disposed along a direction orthogonal to the first direction (12 in Fig. 3; 18 in Fig. 5); and not disposed between the first solar cell and the second solar cell, when the surfaces of the first solar cell and the second solar cell are viewed from a normal direction (12 in Fig. 3; 18 in Fig. 5; it is noted that the limitation is interpreted in a manner consistent with the description of the instant specification which describes the 
	Mitsubishi Electric does not explicitly disclose the light reflective film has an uneven structure in which a recessed portion and a protruding portion are repeated in a direction crossing a longitudinal direction of the light reflector, a tangential direction of at least part of a ridge line of the protruding portion and longitudinal direction of a part of the light reflector intersect when the first solar cell and the second solar cell are viewed in a plan view, the part of the light reflector including the at least part of the ridge line, and the ridge line of the protruding portion in the uneven structure is zigzag when light receiving surfaces of the first solar cell and the second solar cell are viewed in the normal direction.
	O'Neill discloses a solar cell module and further discloses a light reflector being elongated and including a light reflective film (34 - [0042]) and an insulating component (32 - [0044]); and further discloses the light reflector with an uneven structure in which a recessed portion and a protruding portion are repeated in a direction crossing a longitudinal direction of the light reflector, and the ridge line of the protruding portion in the uneven structure is zigzag when a light receiving surface of the solar cell is viewed in the normal direction (Fig. 2).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the light reflector of Mitsubishi Electric with an uneven structure including a light reflective film and an insulating component, as disclosed by O'Neill, because as evidenced by O'Neill, the use of an uneven structure including a light reflective film and an insulating component amounts to the use of known 
	Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the light reflector of modified Mitsubishi Electric such that the light reflector has an uneven structure in which a recessed portion and a protruding portion are repeated in a direction crossing a longitudinal direction of the light reflector, as disclosed by O'Neill, because such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Further, with regard to the limitation requiring "a tangential direction of at least part of a ridge line of the protruding portion and longitudinal direction of a part of the light reflector intersect when the first solar cell and the second solar cell are viewed in a plan view, the part of the light reflector including the at least part of the ridge line", such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	If the shape disclosed in Fig. 2 of O'Neill is not considered a zigzag structure, Gonsiorawski discloses a light reflector used in a solar cell module in a zigzag shape (Fig. 7).  As evidenced by Gonsiorawski, the use of a zigzag shape for a light reflector in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

[AltContent: textbox (first direction)][AltContent: arrow]
    PNG
    media_image1.png
    226
    232
    media_image1.png
    Greyscale


	Regarding claim 2, modified Mitsubishi Electric discloses all the claim limitations as set forth above.
	While modified Mitsubishi Electric does disclose the bias angle B can be "tuned" to the particular installation conditions of the PV module, optionally balancing orientation and seasonality; and further discloses the PV module manufacturer evaluates the conditions of a particular installation site and selects the light redirecting film article having a reflectorized microstructure bias angle best suited for those conditions (O'Neill 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the light reflector of modified Mitsubishi Electric with a maximum angle satisfying the relationships claimed because as taught by O'Neill, the bias angle B can be "tuned" to the particular installation conditions of the PV module, optionally balancing orientation and seasonality; and further discloses the light redirecting film article is selected having a reflectorized microstructure bias angle best suited for the conditions of a particular installation site (O'Neill - [0068]).
	Additionally, such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Regarding claim 3, modified Mitsubishi Electric discloses all the claim limitations as set forth above.
	While modified Mitsubishi Electric does not explicitly disclose the vertex angle of the protruding portion is at least 115 degrees and at most 125 degrees, such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Regarding claim 7, modified Mitsubishi Electric discloses all the claim limitations as set forth above.

	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the light reflector of modified Mitsubishi Electric such that an angle formed by two adjacent straight lines constituting the ridge line of the protruding portion that is zigzag is at least 150 degrees and at most 160 degrees, because as taught by O'Neill, the bias angle B can be "tuned" to the particular installation conditions of the PV module, optionally balancing orientation and seasonality; and further discloses the light redirecting film article is selected having a reflectorized microstructure bias angle best suited for the conditions of a particular installation site (O'Neill - [0068]).
	Additionally, such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Regarding claim 8, modified Mitsubishi Electric discloses all the claim limitations as set forth above.  Modified Mitsubishi Electric further discloses wherein the first solar cell and the second solar cell are coplanar and spaced apart from each other 
	Regarding claim 10, modified Mitsubishi Electric discloses all the claim limitations as set forth above.  Modified Mitsubishi Electric further discloses the light reflector is disposed along a straight side in a peripheral portion of the first solar cell and the second solar cell (Mitsubishi Electric - 12 in Fig. 3; 18 in Fig. 5), the straight side and a longitudinal direction of the light reflector are parallel when the surfaces of the first solar cell and the second solar cell are viewed in the normal direction (Mitsubishi Electric - 12 in Fig. 3; 18 in Fig. 5; it is noted that the claimed longitudinal direction of claim 10 is not required to be the same longitudinal direction recited in claim 1), and the tangential direction of the at least part of a ridge line of the protruding portion and the straight side intersect when the surfaces of the first solar cell and the second solar cell are viewed in the normal direction (O'Neill - Fig. 2).
	Regarding claim 11, modified Mitsubishi Electric discloses all the claim limitations as set forth above.  Modified Mitsubishi Electric further discloses the light reflective film faces a back surface protective component (Mitsubishi Electric - 18 in relation to 6 in Fig. 5).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi Electric Corp. (JP 2013-98496 - see machine translation) in view of O'Neill et al. (US 2018/0040757) as applied to claim 1 above, and further in view of Kim et al. (US 2014/0116495), or in the alternative, claim 9 is rejected under 35 U.S.C. 103 as being Mitsubishi Electric Corp. (JP 2013-98496 - see machine translation) in view of O'Neill et al. (US 2018/0040757) and Gonsiorawski (US 7,238,878) as applied to claim 1 above, and further in view of Kim et al. (US 2014/0116495).
	Regarding claim 9, modified Mitsubishi Electric discloses all the claim limitations as set forth above.
	Modified Mitsubishi Electric does not explicitly disclose the light reflector only partially overlaps the first solar cell and the second solar cell in a thickness direction of the solar cell module.
	Kim discloses a solar module and further discloses a light reflector between first and second solar cells, and the light reflector only partially overlaps the first and second solar cell in a thickness direction of the solar cell module (256 in relation to 101 in Fig. 7).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the light reflector of modified Mitsubishi Electric such that the light reflector only partially overlaps the first and second solar cell in a thickness direction of the solar cell module, as disclosed by Kim, because as evidenced by Kim, the structural arrangement amounts to the use of a known configuration in the art, and one of ordinary skill would have a reasonable expectation of success when forming the light reflector of modified Mitsubishi Electric such that it only partially overlaps the first and second solar cells in a thickness direction of the solar cell module based on the teaching of Kim.


Response to Arguments


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/TAMIR AYAD/Primary Examiner, Art Unit 1726